DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This a response to Applicant’s amendment filed on 10 March 2020, wherein: 
Claims 1 and 8 are amended.
Claims 2-7, 9-13, and 15-20 are original.
Claims 1-20 are pending.

Specification
The disclosure is objected to because of the following informalities:
The specification recites multiple acronyms without including the complete written term associated with each acronym. Non-exhaustive examples include ICC, etc.  The first instance of an acronym should be accompanied by the complete written term.  
Appropriate correction is required.

Claim Objections
Claims 6, 13, 19, and 20 objected to because of the following informalities:  
The bodies of each of claims 6, 13, 19, and 20 are inappropriately formatted such that each line is indented in contrast to the other claims that also only have one limitation wherein the limitation is written continuous with the preamble (see, for example, claim 2).  Uniformity is recommended.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 8, the preamble recites “[a] system for measuring brain function of a person comprising:” with the last limitation of this claim reciting “wherein said image generation module, said matching trial module, and said recognition trial module are defined by a set of a instructions executed by said microprocessor under direction of said person.”  It is unclear how the system for measuring brain function of a person performs the process of measuring brain function of this person while being under the direction of the same person.  One of ordinary skill in the art would not understand how a person can be directing a test on themselves as claimed.  Therefore, one of ordinary skill in the art would not be apprised of the metes and bounds of the 

Further regarding claim 8, it is unclear how a system directly comprises a method step.  In particular, the claim recites “[a] system for measuring brain function of a person comprising:… “evaluating and recording in said database whether said person correctly identified said first image, and automatically measuring and recording in said database an amount of time said person took to identify either said first or second image”.  A structural element must be claimed to perform a method step, not comprise a method step.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 USC 112(b).  See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."  See MPEP 2173.05(p).  Therefore, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  For the purposes of compact prosecution, the matching trial module is construed as performing this step corresponding to para. 19 of the specification.  Dependent 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 8 recites “a computer readable medium” which is a transitory medium.  Such media have been held to be ineligible subject matter under 35 USC 101.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007).  Dependent claims 9-13 inherit the deficiencies of their respective parent claims, and are thus objected to under the same rationale.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.  
STEP 1
The instant claims are directed to a method and products which fall under at least one of the four statutory categories (STEP 1: YES).  
STEP 2A, PRONG 1
However, independent claims 1 and 8 recite conducting a predetermined number of matching trials, each of said predetermined number of matching trials including displaying to said person a first image selected from said particular set of image files for a first predetermined amount of time, and displaying both said first image and a second image that is similar to said first image to said person, prompting said person to identify said first image from said first and second images, evaluating and recording whether said person correctly identified said first 
The process of measuring brain function of a person amounts to the abstract idea grouping of a certain method of organizing human activity because it is managing personal behavior or interactions between people (including social activities, teaching, and following rules or instructions) by merely collecting and comparing information.  
This collection and comparing also amounts to the abstract idea grouping of mental processes because the claims, under their broadest reasonable interpretation, cover performance of the limitations in the mind with the aid of a pen and paper but for recitation of generic computer components.  This is particularly true of the claimed evaluating, measuring, and recording steps.
Furthermore, the defining of “a particular closed-loop Lissajous figure” claimed in independent claim 14 and dependent claims 2-5, 9-12, and 16-18 could also reasonably be construed as the abstract idea grouping of mathematical concepts as at least identified in the Office’s October 2019 Update: Subject Matter Eligibility section (II)(A)(ii) “Mathematical Formulas or Equations” because they recite a numerical formula or equation.  
Therefore, the claims recite a judicial exception. (STEP 2A, PRONG 1: YES). 
STEP 2A, PRONG 2
2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (January 7, 2019).  Such factors include:
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed system and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  The mere provision of providing a database including a particular set of digital image files, each of said particular set of digital image files including data that defines intersecting sinusoidal functions (claims 1 and 8), identifying the image files as digital (claims 1, 8, and 14), a graphical user interface (claims 1, 8, and 14), a system (claim 8), a computer module (claim 8), a microprocessor (claim 8), a computer readable medium (claim 8), an input device (claim 8), an image generation module (claim 8), a matching trial module (claim 8), and a recognition trial module (claim 8) is not 
STEP 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the factors set forth in the 2014 Interim Guidance on Patent Subject Matter Eligibility, 79 Fed. Reg. 74618 (December 16, 2014), as cited in MPEP 2106.  Such factors include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  As identified in Step 2A, Prong 2, above, the claimed system and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  Although the claims recite components (identified in Step 2A, Prong 2) for performing at least some of the recited functions, these elements are recited at a high level of generality in a conventional arrangement for performing their basic computer functions (i.e., collecting, processing, outputting data).  BASCOM Global Internet Servs. v. AT&T Mobility LLC (827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243-44 (2016)), Electric Power Group, LLC v. Alstom S.A. (830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).  None of the hardware offer a meaningful limitation beyond generally linking the performance of the steps to a particular technological environment, that is, implementation via computers.  Again, see, for example, at least Fig. 1 and para. 16, 17, 19, 21, and 25-27 of the specification as identified above.  Viewed as a whole, these additional claim elements do not provide any meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea of itself (STEP 2B: NO).  Therefore, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mrklas et al. (US 5,304,112, hereinafter referred to as Mrklas) in view of Gordon (US 2005/0273017).

Regarding claim 1, Mrklas teaches a method (Mrklas, col. 17, In. 39-40, and Fig. 7) of measuring brain function of a person (Mrklas, col.14, In. 13-18) comprising: 
providing a database including a particular set of digital image files (Mrklas, col. 20, In. 51-54: disk drives or other storage means store client information, col. 10, In. 64-65: the client information is stored in data files, col. 14, In. 53-58, col. 15, In. 57-61: biological information concerning the subject is digitized to control and generate images such as Lissajous patterns indicative of the subject's state of stress), each of said particular set of digital image files including data that defines intersecting sinusoidal functions (Mrklas, col. 5, In. 33-34, col. 14, In. 53-58, col. 15, In. 57-61, col. 16, In. 50-51, col. 17, In. 11-16, and Figs. 6 and 8: closed Lissajous patterns such as pattern 123 are intersecting sinusoidal functions).
Mrklas does not explicitly teach conducting a predetermined number of matching trials, each of said predetermined number of matching trials including displaying to said person in a graphical user interface a first image selected from said particular set of digital image files for a first predetermined amount of time, and displaying both said first image and a second image that is similar to said first image to said person in said graphical user interface, prompting said person to identify said first image from said first and second images, evaluating and recording in said database whether said person correctly identified said first image, and automatically measuring and recording in said database an amount of time said person took to identify either said first or second image; and conducting a predetermined number of recognition trials, each of said predetermined recognition trials including displaying to said person an image selected from said particular set of digital image files, prompting said person to identify whether said image was previously displayed in said predetermined number of matching trials, evaluating and recording in said database whether said person correctly identified whether said image was previously displayed, and automatically measuring and recording in said database an amount of time said person took to identify whether said image was previously displayed, as in claim 1. 
conducting a predetermined number of matching trials (Gordon, para. 210 discloses 20 trials with the subject tapping a screen location matching a displayed circle), each of said predetermined number of matching trials including displaying to said person in a graphical user interface a first image selected from said particular set of digital image files for a first predetermined amount of time (Gordon, para. 210 discloses images of circles are displayed in three minutes for 20 trials, for approximately nine seconds each.), and 
displaying both said first image and a second image that is similar to said first image to said person in said graphical user interface (Gordon, para. 210 discloses the user has to match a stimulus with a possible matching response in a second stage.), prompting said person to identify said first image from said first and second images (Gordon, para. 210 discloses in the second stage has stimulus identification mapped to the appropriate response.), evaluating and recording in said database whether said person correctly identified said first image (Gordon, para. 28 and 210 disclose reaction times are recorded for identification of stimuli in a first stage, and collated in a database.), and automatically measuring and recording in said database an amount of time said person took to identify either said first or second image (Gordon, para. 28 and 210 disclose reaction times for matching in the second stage are recorded, and collated in the database.); and 
conducting a predetermined number of recognition trials(Gordon, para. 210 discloses 20 trials in the second stage have a previously displayed circle recognized as an appropriate response.), each of said predetermined recognition trials including displaying to said person an image selected from said particular set of digital image files, prompting said person to identify whether said image was previously displayed in said predetermined number of matching trials (Gordon, para. 210 discloses the appropriate response to a matching image is prompted.), evaluating and recording in said database whether said person correctly identified whether said image was previously displayed , and automatically measuring and recording in said database an amount of time said person took to identify whether said image was previously displayed (Gordon, para. 28 and 210 disclose reaction times are recorded and collated in the database.).
At the time the claimed invention was effectively filed, it would have been obvious to one skilled in the art to combine the conducting of image matching trials and recognition trials as taught by Gordon with the closed Lissajous pattern display and brain wave measuring method as taught by Mrklas to provide conducting a predetermined number of matching trials, each of said predetermined number of matching trials including displaying to said person in a graphical user interface a first image selected from said particular set of digital image files for a first predetermined amount of time, and displaying both said first image and a second image that is similar to said first image to said person in said graphical user interface, prompting said person to identify said first image from said first and second images, evaluating and recording in said database whether said person correctly identified said first image, and automatically measuring and recording in said database an amount of time said person took to identify either said first or second image; and conducting a predetermined number of recognition trials, each of said predetermined recognition trials including displaying to said person an image selected from said particular set of digital image files. prompting said person to identify whether said image was previously displayed in said predetermined number of matching trials, evaluating and recording in said database whether said person correctly identified whether said image was previously displayed, and automatically measuring and recording in said database an amount of time said person took to identify whether said image was previously displayed, because using the conducting of image matching trials and recognition trials in Gordon with the closed Lissajous pattern display and brain wave measuring method in Mrklas extends the Mrklas method to implement image matching and recognition trials for accurate measurement and evaluation of 

Regarding claim 8, Mrklas teaches a system (Mrklas, col. 3, In. 65-67, col. 5, In. 11-12, and Figs. 1A-2) for measuring brain function of a person (Mrklas, col. 14, In. 13-18) comprising: 
a computer module having interconnected components, said components including a microprocessor (Mrklas, col. 4, In. 44-54: the interface card 24 of the SRS computer 23 provides an analog and digital interface; col. 5, In.5, In. 5-7: the SRS computer 23 is embodied as an IBM AT computer which includes a microprocessor), a computer readable medium(Mrklas, col. 4, In. 66: disk drives), a graphical user interface (Mrklas, col. 4, In. 66-67: a monitor screen and mouse), and an input device(Mrklas, col. 4, In. 66-67: the mouse and keyboard); 
an image generation module (Mrklas, col. 14, In. 53-54: the stress state indicator module 17 generates the Lissajous pattern 123) including a database having a particular set of digital image files (Mrklas, col. 20, In. 51-54: disk drives or other storage means store client information; col. 10, In. 64-65: the client information is stored in data files; col. 14, In. 53-58; col. 15, In. 57-61: biological information concerning the subject is digitized to control and generate images such as Lissajous patterns indicative of the subject's state of stress), each of said particular set of digital image files including data that defines intersecting sinusoidal functions (Mrklas, col. 5, In. 33-34; col. 14, In. 53-58; col. 15, In. 57-61; col. 16, In. 50-51; col. 17, In. 11-16;and Figs. 6 and 8: closed Lissajous patterns such as pattern 123 are intersecting sinusoidal functions), said database being in digital communication with said computer module (Mrklas, col. 20, In. 51-54: disk drives or other storage means are in and/or connected to the SRS computer 23); 

However, Gordon does teach a matching trial module (Gordon, para. 28 and 210, and Figs. 1-2 and 13: a computer system for processing inputs through an interface) for conducting a predetermined number of matching trials (Gordon, para.210 discloses 20 trials with the subject tapping a screen location matching a displayed circle), each of said predetermined number of matching trials including displaying to said person in said graphical user interface a first image selected from said particular set of digital image files for a first predetermined amount of time (Gordon, para. 210 discloses images of circles are displayed in , and displaying both said first image and a second image that is similar to said first image to said person in said graphical user interface (Gordon, para. 210 disclose the user has to match a stimulus with a possible matching response in a second stage.), prompting said person to identify said first image from said first and second images using said input device (Gordon, para. 210 disclose in the second stage has stimulus identification mapped to the appropriate response.); 
evaluating and recording in said database whether said person correctly identified said first image (Gordon, para. 28 and 210 disclose reaction times are recorded for identification of stimuli in a first stage, and collated in a database.), and automatically measuring and recording in said database an amount of time said person took to identify either said first or second image (Gordon, para. 28 and 210 disclose reaction times for matching in the second stage are recorded, and collated in the database.); and 
a recognition trial module (Gordon, para. 28 and210, and Figs. 1-2 and 13: a computer system for processing inputs through an interface) for conducting a predetermined number of recognition trials, each of said predetermined recognition trials including displaying to said person an image selected from said particular set of digital image files (Gordon, para. 210 disclose 20 trials in the second stage have a previously displayed circle recognized as an appropriate response.), prompting said person to identify whether said image was previously displayed in said predetermined number of matching trials using said input device (Gordon, para. 210disclose the appropriate response to a matching image is prompted.), evaluating and recording in said database whether said person correctly identified whether said image was previously displayed (Gordon, para. 28 and 210 disclose entry of the appropriate response is determined and recorded/collated in the database.), and automatically measuring and recording in said database an amount of time said person took to identify whether said image was previously displayed (Gordon, para. 28 and210 disclose reaction times are recorded and collated in the database.); 
wherein said image generation module, said matching trial module, and said recognition trial module are defined by a set of instructions executed by said microprocessor under direction of said person (Gordon, para. 28 and 210, and Figs. 1-2 and 13: a computer system 11for displaying information and images and for processing inputs from a subject 10 through a touch screen interface).
At the time the claimed invention was effectively filed, it would have been obvious to one skilled in the art to combine the conducting of image matching trials and recognition trials by processing inputs from a subject using a computer system as taught by Gordon with the closed Lissajous pattern display and brain wave measuring system as taught by Mrklas to provide a matching trial module for conducting a predetermined number of matching trials, each of said predetermined number of matching trials including displaying to said person in said graphical user interface a first image selected from said particular set of digital image files for a first predetermined amount of time, and displaying both said first image and a second image that is similar to said first image to said person in said graphical user interface, prompting said person to identify said first image from said first and second images using said input device, evaluating and recording in said database whether said person correctly identified said first image, and automatically measuring and recording in said database an amount of time said person took to identify either said first or second image; and a recognition trial module for conducting a predetermined number of recognition trials, each of said predetermined recognition trials including displaying to said person an image selected from said particular set of digital image files, prompting said person to identify whether said image was previously displayed in said predetermined number of matching trials using said input device, evaluating and recording in said database whether said person correctly identified whether said image was previously displayed, and automatically measuring and recording in said database an amount of time said person took to identify whether said image was previously displayed; wherein said image generation module, said matching trial module, and said recognition trial module are defined by .

Claims 2-7 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mrklas et al. (US 5,304,112, hereinafter referred to as Mrklas) in view of Gordon (US 2005/0273017) as applied to claims 1 and 8 above, further in view of McKenna1 (From Lissajous to Pas de Deux to Tattoo:  The Graphic Life of a Beautiful Loop).

Additionally, claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mrklas et al. (US 5,304,112, hereinafter referred to as Mrklas) in view of Gordon (US 2005/0273017), further in view of McKenna (From Lissajous to Pas de Deux to Tattoo:  The Graphic Life of a Beautiful Loop).

Regarding claims 2 and 9, Mrklas in view of Gordon teaches the method and system of claims 1 and 8, respectively, and Mrklas further teaches generating and displaying closed-loop Lissajous figures to a person in a graphical user interface (Mrklas, col. 5, In. 33-34; col. 14,In. 53-58; col. 15, In. 57-61; col. 16, In. 50-51; col. 17, In. 11-16; and Figs. 6 and 8: closed Lissajous patterns such as pattern 123 are displayed) using digital image files (Mrklas, col. 20, In. 51-54: disk drives or other storage means store client information; col. 10, 
Mrklas and Gordon do not explicitly teach wherein each of said particular set of digital image files is a particular closed-loop Lissajous figure defined by x(t) = sin(a(t) + d) and y(t) =sin(b{t)). 
However, McKenna teaches a particular closed-loop Lissajous figure defined by x(t) = sin(a(t) + d) and y(t) = sin(b(t)) (McKenna, pg. 295, second paragraph, and Fig. 1, and Equation 1). 
At the time the claimed invention was effectively filed, it would have been obvious to one skilled in the art to combine the parametrization of a closed-loop Lissajous figure with a pair of sine functions having sinusoidal frequency parameters and a phase shift parameter as taught by McKenna with the closed Lissajous pattern display and brain wave measuring method as taught by Mrklas in conjunction with Gordon to provide wherein each of said particular set of digital image files is a particular closed-loop Lissajous figure defined by x{t) = sin(a{t) + d) and y(t) = sin(b{t)), because using the parametrization of a closed-loop Lissajous figure with a pair of sine functions having sinusoidal frequency parameters and a phase shift parameter in McKenna with the closed Lissajous pattern display and brain wave measuring method in Mrklas in conjunction with Gordon extends the Mrklas method to implement displaying closed-loop Lissajous figures using the parametrization of Lissajous figures with a pair of sine functions having sinusoidal frequency parameters and a phase shift parameter to increase the computational efficiency to generate Lissajous figures. Mrklas, Gordon, and McKenna are directed to displaying images such as Lissajous figures (Mrklas, col. 14, In. 13-18 and 53-58; Gordon, para. 209-210; McKenna, pg. 295, second paragraph, and Fig. 1).

Regarding claim 14, Mrklas teaches a method (Mrklas, col. 17, In. 39-40; and Fig. 7) of measuring brain function of a person (Mrklas, col.14, In. 13-18) comprising: 
automatically generating and displaying closed-loop Lissajous figures to a person in a graphical user interface (Mrklas, col. 5, In. 33-34; col. 14, In. 53-58; col. 15, In. 57-61; col. 16, In. 50-51; col. 17, In. 11-16; and Figs. 6 and 8: closed Lissajous patterns such as pattern 123 are displayed), and recording values defining the Lissajous figures in a database (Mrklas, col. 20, In. 51-54:disk drives or other storage means store client information; col. 10, In. 64-65: the client information is stored in data files; col. 14, In. 53-58;col. 15, In. 57-61: biological information concerning the subject is digitized to control and generate images such as Lissajous patterns indicative of the subject's state of stress);
but does not explicitly teach conducting a predetermined number of matching trials, each of said predetermined number of matching trials including automatically generating and displaying to said person in a graphical user interface a particular closed-loop Lissajous figure defined by x{t) = sin(a(t) + d), y(t) = sin(b{t)) for a first predetermined amount of time, and displaying both said first image and generating and displaying a second image that is similar to said first image to said person in said graphical user interface, prompting said person to identify said first image from said first and second images, recording values of a, b, and d for said first and second images in a database, evaluating and recording in said database whether said person correctly identified said first image, and automatically measuring and recording in said database an amount of time said person took to identify either said first or second image; and conducting a predetermined number of recognition trials, each of said predetermined recognition trials including displaying to said person an image selected from said particular set of digital image files, prompting said person via said graphical user to identify whether said image was previously displayed in said predetermined number of matching trials, evaluating and recording in said database whether said person correctly identified whether said image was 
However, Gordon does teach conducting a predetermined number of matching trials (Gordon, para. 210 discloses 20 trials with the subject tapping a screen location matching a displayed circle.), each of said predetermined number of matching trials including automatically generating and displaying to said person in a graphical user interface an image for a first predetermined amount of time (Gordon, para. 210 discloses images of circles are displayed in three minutes for 20 trials, for approximately nine seconds each.), and displaying both said first image and generating and displaying a second image that is similar to said first image to said person in said graphical user interface (Gordon, para. 210 discloses the user has to match a stimulus with a possible matching response in a second stage.), prompting said person to identify said first image from said first and second images(Gordon, para. 210 discloses in the second stage has stimulus identification mapped to the appropriate response.), recording whether said person correctly identified said first image (Gordon, para. 28 and 210 disclose reaction times are recorded for identification of stimuli in a first stage, and collated in a database.), and automatically measuring and recording in said database an amount of time said person took to identify either said first or second image (Gordon, para. 28 and 210 disclose reaction times for matching in the second stage are recorded, and collated in the database.); and 
conducting a predetermined number of recognition trials, each of said predetermined recognition trials including displaying to said person an image selected from said particular set of digital image files (Gordon, para. 210 discloses 20 trials in the second stage have a previously displayed circle recognized as an appropriate response.), prompting said person via said graphical user to identify whether said image was previously displayed in said predetermined number of matching trials(Gordon, para. 210 discloses the appropriate response to a matching image is prompted.), evaluating and recording in said database whether said person correctly identified whether said image was previously displayed (Gordon, para. 28 and 210 disclose entry of the appropriate response is determined and recorded/collated in the database.), and automatically measuring and recording in said database an amount of time said person took to identify whether said image was previously displayed (Gordon, para. 28 and 210 disclose reaction times are recorded and collated in the database.). 
At the time the claimed invention was effectively filed, it would have been obvious to one skilled in the art to combine the conducting of image matching trials and recognition trials as taught by Gordon with the closed Lissajous pattern display and brain wave measuring method as taught by Mrklas to provide conducting a predetermined number of matching trials, each of said predetermined number of matching trials including automatically generating and displaying to said person in a graphical user interface an image for a first predetermined amount of time, and displaying both said first image and generating and displaying a second image that is similar to said first image to said person in said graphical user interface, prompting said person to identify said first image from said first and second images, recording whether said person correctly identified said first image, and automatically measuring and recording in said database an amount of time said person took to identify either said first or second image; and conducting a predetermined number of recognition trials, each of said predetermined recognition trials including displaying to said person an image selected from said particular set of digital image files, prompting said person via said graphical user to identify whether said image was previously displayed in said predetermined number of matching trials, evaluating and recording in said database whether said person correctly identified whether said image was previously displayed, and automatically measuring and recording in said database an amount of time said person took to identify whether said image was previously displayed, because using the conducting of image matching trials and recognition trials in Gordon with the closed Lissajous pattern display and brain wave measuring method in Mrklas extends the Mrklas method to 
The combination of Mrklas and Gordon does not explicitly teach displaying a particular closed-loop Lissajous figure defined by x(t) = sin(a(t) + d), y(t) = sin(b(t)), and the values defining the Lissajous figures include the values of a, b, and d. 
However, McKenna does teach displaying a particular closed-loop Lissajous figure defined by x(t) = sin(a(t) + d). y(t) = sin(b(t)), and the values defining the Lissajous figures include the values of a, b, and d (McKenna, pg. 295, second paragraph, and Equation 1). 
At the time the claimed invention was effectively filed, it would have been obvious to one skilled in the art to combine the parametrization of a closed-loop Lissajous figure with a pair of sine functions having sinusoidal frequency parameters and a phase shift parameter as taught by McKenna with the closed Lissajous pattern display and brain wave measuring method as taught by Mrklas in conjunction with Gordon to provide displaying a particular closed-loop Lissajous figure defined by x(t) = sin(a(t) + d), y(t) = sin(b(t)), and the values defining the Lissajous figures include the values of a, b, and d, because using the parametrization of a closed-loop Lissajous figure with a pair of sine functions having sinusoidal frequency parameters and a phase shift parameter in McKenna with the closed Lissajous pattern display and brain wave measuring method in Mrklas in conjunction with Gordon extends the Mrklas method to implement displaying closed-loop Lissajous figures using the parametrization of Lissajous figures with a pair of sine functions having sinusoidal frequency parameters and a phase shift parameter to increase the computational efficiency to generate Lissajous figures. Mrklas, Gordon, and McKenna are directed to displaying images such as Lissajous figures (Mrklas, col. 14,In. 13-18 and53-58; Gordon, para. 209-210; McKenna, pg. 295, second paragraph, and Fig. 1).

Regarding claim 15, Gordon further teaches wherein said first and second images generated and displayed in said predetermined number of matching trials are randomly selected (Gordon, para. 134 and 225 disclose images are selected and presented in pseudo-random order; para. 210 discloses one of the four circles light up in different positions.).

Regarding claims 3, 10, and 16, McKenna further teaches wherein a is equal to one of 1, 2, 3, 4, 5, 6, 7, 8, 11, b is equal to one of 1, 2, 3,4, 5, 6 (McKenna. pg. 295, second paragraph; pg. 297, second paragraph; and Fig. 1, and Equations 1 and 4: the frequencies are 3 and 5,corresponding to a and b, respectively), and b is not divisible by a(McKenna, pg. 297, first paragraph: the integer frequencies a and b are relatively prime, which is equivalent to b not being divisible by a).

Regarding claims 4, 11, and 17, McKenna further teaches wherein if a equals 8, b is equal to one of 2, 3, 4, 5, 6, 7(McKenna, pg. 297, first paragraph: the integer frequencies a and b are relatively prime, which is equivalent to b not being divisible by a, so if a=8, b may be any of3, 5, and 7), and if a equals 11, b is equal to one of 2, 3, 4, 5, 6, 7, 8, 9, 10 (McKenna, pg. 297, first paragraph: the integer frequencies a and bare relatively prime, which is equivalent to b not being divisible by a, so if a=11, which is a prime number, b may be any of the integers 2, 3, 4, 5, 6, 7, 8, 9, and 10).

Regarding claims 5, 12, and 18, McKenna further teaches wherein d is equal to one of 1, 2, 3, 4, 5 (McKenna, pg. 296, fifth paragraph: changing the phase shift, corresponding to d, to non-zero values such as any one of a = 1, 2, 3, 4, or 5 "rotates" the Lissajous figure to not be identical to the original Lissajous figure).

Regarding claims 6, 13, and 19, Gordon further teaches wherein said images displayed during said predetermined number of recognition trials and not displayed during said predetermined number of matching trials have the same approximate value of d (Gordon, para. 210 and Fig. 13: the displayed images are circles, which are Lissajous figures having identical amplitudes as the coefficients before the sine functions, and having identical phase shifts d corresponding to 90 degrees = pi/2 radians).

Regarding claims 7 and 20, Gordon further teaches wherein said images displayed in said predetermined number of recognition trials include an equal number of target images and foil images, said target images being images that were displayed in said predetermined number of matching trials and said foil images being images that were not displayed in said predetermined number of matching trials(Gordon, para. 191 and 243 disclose for memory recall and recognition, a first original list of 12 words are displayed as target images, and a matching list of distracter words are also displayed for recall but not to be matched with the first original list, and then the subject is asked to recall the first original list of 12 words to be matched with the original list).

Response to Arguments
Applicant’s arguments against the objection to claims 8-13 have been fully considered. Examiner agrees that claim 8 has been amended to obviate the objection.  Therefore, this objection is withdrawn.  

Applicant's remaining arguments filed 10 March 2020 have been fully considered but they are not persuasive.

Regarding Applicant’s argument that Applicant’s silence with regard to the Examiner's rejections of dependent claims constitutes recognition by the Applicant that the rejections are moot based on Applicant's Amendments and/or Remarks relative to the independent claim from which the dependent claims depend, Examiner reminds Applicant that the rejections are the Office’s, which are merely facilitated by the Examiner.  Furthermore, Applicant’s argument is based on logic previously addressed with respect to the independent claims (see response below), and therefore fall or stand with their arguments. Since the arguments directed to the independent claims have been held to be unpersuasive, this argument also falls, and the rejections are maintained.

Regarding Applicant’s arguments against the objections to the specification, Applicant asserts that the substitute specification defining acronyms has been submitted obviating the objections.
Examiner respectfully disagrees.  While the submitted substitute specification defines some of the acronyms, it does not address all of the issues.  It is further recommended that, when submitting a substitute specification, to identify in the remarks at least the locations of where amendments are made within the specification to enhance clarity on the record.

Regarding Applicant’s arguments against the objection to claims 6, 13, 19, and 20, Applicant asserts that the instant presentation of the claims obviates the objection.
Examiner respectfully disagrees.  These claims are presented in the same form necessitating the maintenance of the objection.

Regarding Applicant’s arguments against the rejections of the claims under 35 USC 103, Applicant asserts that Gordon does not cure the deficiencies of Mrklas with respect to claims 1 
Examiner respectfully disagrees.  Gordon is clearly mapped to each limitation that Gordon is identified as teaching, thereby curing the deficiencies of Mrklas.
Applicant then asserts that Gordon does not teach “a second image… that is similar to the first image” or “identifying the first image from the second image” in claims 1 and 8.
Examiner respectfully disagrees.  Under the broadest reasonable interpretation, Gordon teaches the claim limitations as identified in the rejection above -- displaying both said first image and a second image that is similar to said first image to said person in said graphical user interface (Gordon, para. 21 discloses the user has to match a stimulus with a possible matching response in a second stage.), prompting said person to identify said first image from said first and second images (Gordon, para. 210 discloses in the second stage has stimulus identification mapped to the appropriate response).  
Applicant also asserts that it would not be obvious to combine Mrklas and Gordon.
Examiner respectfully disagrees.  Applicant’s assertion that the matching trials would be inherently counter-productive to a goal of reducing stress in the subject is merely a conclusory statement made without evidentiary support, and is therefore not persuasive.  Furthermore, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, as identified in the rejection, the references are both in the field of applicant’s endeavor and are reasonably pertinent to the particular problem with which the applicant was concerned.
Regarding dependent claims 2-7 and 9-13, Applicant asserts that the addition of McKenna fails to cure the deficiencies of Mrklas and Gordon with respect to the independent claims.

Regarding claims 14-20, Applicant makes the same assertions with respect to claims 1-13.
Examiner respectfully disagrees.  These assertions are sufficiently addressed above in the response to arguments with respect to claims 1-13 under 35 USC 103.
The rejections stand.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311.  The examiner can normally be reached on Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/D.E.L/Examiner, Art Unit 3715                                                                                                                                                                                                        
/JERRY-DARYL FLETCHER/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 McKenna, D., "From Lissajous to Pas de Deux to Tattoo: The Graphic Life of a Beautiful Loop," Proceedings of Bridges 2011, Mathematics, Music, Art, Architecture, Culture (2011), pp. 295-302